Citation Nr: 1716930	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-36 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD), based on a claim of clear and unmistakable error (CUE) in a rating decision dated October 2008.

2.  Entitlement to an effective date earlier than February 25, 2004, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to a disability rating in excess of 70 percent for PTSD.


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney




ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009, July 2011, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  In lieu of a Board hearing, a pre-hearing conference was conducted at the Veteran's request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD on December 11, 2000, and in an unappealed rating decision dated October 2001 the RO denied the claim; service personnel records were subsequently added to the record.

2.  In an unappealed rating decision dated October 2008, the RO granted service connection for PTSD with an effective date of February 25, 2004, the date of the Veteran's claim to reopen his original service connection claim. 

3.  The October 2008 rating decision contained CUE because it did not properly consider the provisions of 38 C.F.R. § 3.156(c) (2016) in assigning an effective date of February 25, 2004, for the grant of service connection for PTSD.

4.  The medical evidence with respect to the Veteran's PTSD prior to February25, 2004, is consistent with the evidence the RO used to assign a 70 percent disability rating from that date.

5.  The evidence reflects that the Veteran's service-connected PTSD rendered him unemployable from December 11, 2000.

6.  In May 2017, the Veteran withdrew his appeal for entitlement to a disability rating in excess of 70 percent for PTSD.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision, which denied service connection for PTSD, was clearly and unmistakably erroneous; service connection for PTSD is granted from December 11, 2000, with a disability rating of 70 percent.  38 U.S.C.A. 
§§ 101(16), 1110, 1155, 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 3.156(c), 3.303, 4.130, Diagnostic Code 9411 (2016).

2.  Entitlement to a TDIU from December 11, 2000, is granted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

3.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE and TDIU

The Veteran filed his initial claim for service connection for PTSD on December 11, 2000.  The RO denied the claim in an October 2001 rating decision, which the Veteran did not appeal and which became final.  See 38 U.S.C.A. § 7105(c) (West 1991).  The Veteran filed a claim to reopen his service connection claim on February 25, 2004.  The RO initially denied the claim, finding that new and material evidence had not been received, in a September 2004 rating decision, but subsequently granted service connection in October 2008 with an effective date of February 25, 2004.  The Veteran did not appeal the October 2008 rating decision, and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002).   

In August 2010, the Veteran filed a claim alleging that the RO committed CUE in its October 2008 rating decision by failing to consider the provisions of 38 C.F.R. § 3.156(c).  He argues that the RO should have applied 38 C.F.R. § 3.156(c) and granted an effective date of December 11, 2000.  

Under the provisions of 38 C.F.R. § 3.105(a) (2016), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a).

The Court has propounded a three-prong test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

As relevant to this claim, 38 C.F.R. § 3.156(c) states that "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claim file when VA first decided the claim, VA will reconsider the claim" and specifically states that an award made based all or in part on such records should be effective on the date entitlement are or on the date VA received the previously decided claim.  

Here, the Board finds that official service department records were added to the claims file subsequent to the first RO adjudication of the claim for entitlement to service connection for PTSD.  Service personnel records associated with the file in 2003, and not a part of the file during the initial RO adjudication, provide information about the Veteran's in-service duties which was ultimately used, in part, to corroborate his PTSD stressors.  As such, these records were both relevant to and used as a partial basis for the eventual grant of service connection for PTSD.  Furthermore, the record reflects that entitlement to PTSD arose from the date of the initial claim in December 2000.  Accordingly, the Board finds that the October 2008 rating decision is clearly and unmistakably erroneous because it is undebatable that 38 C.F.R. § 3.156(c) was not applied correctly to find that an effective date of the date VA received the previously decided claim was warranted.  As such, the Board finds that an effective date of December 11, 2000, is warranted pursuant to 38 C.F.R. § 3.156(c)

Furthermore, the Board finds that the medical evidence of record regarding the Veteran's PTSD prior to February 25, 2004, is essentially the same evidence which has been used to assign a 70 percent disability rating from that date.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the Board finds that a 70 percent disability rating is warranted from December 11, 2000.

Finally, the Board notes that the Veteran has also asserted entitlement to an effective date of December 11, 2000, for the grant of a TDIU.  In that regard, while a claim for a TDIU was not filed until March 2010, in a July 2011 rating decision a TDIU was granted with an effective date of February 25, 2004, pursuant to the tenets of Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that entitlement to a TDIU is always at issue when raised by the record in ratings matters.  The Veteran appealed from the July 2011 rating decision, and asserts that if an effective date of December 11, 2000, is granted for PTSD, as above, a TDIU should also be assigned from that date as he has been unemployable from that date.  

As the Veteran is now in receipt of a 70 percent disability rating for the period from December 11, 2000, through February 24, 2004, the Board finds the Veteran meets the basic schedular disability rating criteria for assignment of a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Upon review, the Board finds that a TDIU is warranted prior from December 11, 2000, on.  In that regard, the Board notes that the Veteran has been considered to be totally disabled by the Social Security Administration since 1998.  The record reflects that the Veteran last worked full time in 1994 as a painter, and that his level of education consists of two years of college.  Medical records reflect a high level of occupational and social impairment due to PTSD.  In sum, the totality of the evidence demonstrates that the Veteran has been unable to obtain or maintain a substantially gainful occupation as a result of his PTSD from December 11, 2000.  Accordingly, entitlement to a TDIU is granted from December 11, 2000.

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  In May 2017, the Veteran submitted a written statement withdrawing his appeal with respect to the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD.  Thus, there remains no allegation of error of fact or law for appellate consideration as to this issue. Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it must be dismissed.




ORDER

The October 2008 rating decision was clearly and unmistakably erroneous; service connection for PTSD is granted from December 11, 2000, with a disability rating of 70 percent.

Entitlement to a TDIU from December 11, 2000, is granted.

The appeal for entitlement to an initial disability rating in excess of 70 percent for PTSD is dismissed.  



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


